Title: Elizabeth Smith Shaw to Abigail Adams 2d, 19 November 1785
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Adams, Abigail (daughter of JA and AA)


     
      Haverhill November 19th. 1785
     
     Tuesday the first of November, I received from you, my ever dear Neice, a Letter dated the 3d. of August. Were I to describe to you the Ideas I have, of the merit of its Author, it might perhaps, flatter your Vanity. For some I suppose you are possessed of, in common with the rest of your Sex, however you may modify and direct it. Roseau says, it is inherent, and constitutes a part of our very Nature. For he asserts that all Women are naturally Coqqettes—which if allowed I conclude therefore that all Women must have a considerable share of Vanity and Presumtion. But quiting Roseau and all his odd Chimerical Ideas and Schemes, I will tell you plainly that your Letter throwed me into a very pensive and musing state of mind. It gave me both pleasure, and pain—pleased with the Manner, but pained at the thought of having given real uneasiness, to a Heart, which if it had need, I would have chose rather to have soothed—to have poured balm, and softened with my latest Breath.
     I cannot recur to the Letter you mention, because I have no copy. But as near as I remember, the Observations arose from the Idea, that we were all, but in Youth more especially, too apt to form wrong Judgment of persons and of things, for want of time, and critical Examination, for instance—put a strait stick into a Tub of water and when the Sun Shines upon it, you believe it broke or bent, and cannot suppose it otherways, only by repeated trials—just so we may be mistaken as to the merit, or real Character of Persons. Objects ought to be viewed in different points of light. We Judge by the exterior, and it is Time, the most accurat Observation, and experience alone, that can convince us, it is possible for our Judgement to err.
     
     
      “O lovly Source
      “Of generous Foibles, Youth! When opening a Mind
      “Are honest as the light, lucid as air,
      “As softening breezes kind, as Linnets Gay
      “Tender as Buds, and lavish as the Spring!”
     
     How often in the earlier part of my Life, have I thought it unkind, unjust, and the height of cruelty to suspect there was the least Ill, “where no Ill seemed.” How dear thought I, must we pay for our knowledge of the World if the more we know, the less we must Love—and in proportion as that is extended, our Charity, and Benevolence must decrease.—But why do I run on thus. I meant to ask, why, so general Observations should give pain, and so much alarm my dear Niece. Believe me my Friend when I say, they were not made, because I thought you materially deficient in any part of your Conduct. No. Though I knew you, as human, liable to Errors, yet I have ever viewed you in a variety of Instances, as rising above your Sex, superior to the weakness, and the Foibles that more generally attend Us, as acting in a strict conformity to the highest notions, of virtuous affection; honour, and filial Duty. Few I beleive, of your age have more assiduously sought the right way, and undeviatingly  the Path—and such a Person cannot form an Opinion to Day, vary it tomorrow, and change it a week hence. Errors we find may result from a wrong Judgement, But when that is convinced, we may alter our Opinion, while the same principles are operating in our Breasts, without being charged I think with fickleness and inconstancy.
     You ask, what more can be done, than endeavour to do right? I answer, that nothing more ought to be done. This is the only source from whence we can derive comfort. This is the Path which if pursued, will lead you on to Happiness—will lead you to a chearful Resignation to the various vissisetudes of Fortune. It will smooth your Pillow, and make your repose sweet and peaceful.
     I find by your Mamma’s, and your Letters that an atachment to the French was daily increasing. Moore in his Travels says they are the most civil and polite to strangers of any people in the World, the most obliging in endeavouring to make them understand their Language, and the least apt to laugh, when errors are made in speaking it—and that Gentleman of Fortune from every part of Europe, resorted thither to spend them, where they could enjoy the agreeable Society of the Parisians.
     The account you gave of your presentation to their Majesties, and of your Dress and Reception, was a matter we felt ourselves interested in. Painful preheminence! I envied neither Royalty nor you. Alas! that my Neices Taste should be so depraved as not to be delighted with the Salutations, Ceremonies, and Honours of a Court. You talk of the Mortification of your Pride, and of your being taught to pay respect and defference to nothing but superior Virtue and Merit. Why Child, one would think you lived in Queen Besses Days.
     Your Remarks pleased me, upon the equality of the human Species. If Titles, Rank, and Fortune could shield us from any one Misfortune, and Evil to which Humanity is incident, they might be worth such mighty contests as have disturbed the World. But on the contrary we find, that exalted Stations, are often the very Cause which involves them in Misery and though by their Office they are “stiled Gods, yet they must die like Men.”
     In our late Journey to Braintree, Mr. Shaw had some Buisiness which led him to visit, one of your Skadenmite Families. Pray who did you marry, said the good Woman? Upon being informed, Why you was a desperate lucky Man and then went on to enquires about your Family. We hear they have seen the King and Queen of England, and that they kept them standing four Hours. I should have thought they would have had more manners. I don’t call myself desperate mannerly and yet I am sure I would have given them Chairs to sit in. I assure you I have been diverted to hear the different speeches, and opinions of people upon this ocasion.
     I have had a sweet Visit from Cousin Billy and Lucy Cranch, and your Brother Charles in the October Vacancy. I felt gratified, and I loved him the better for his looking so happy at being here again. Here he recieved your affectionate Letter, and token of Love. You can hardly conceive how rich I felt, when I looked round our Table, and could count eight own Cousins. Such likely ones too, and those that loved me so well. Some of my best spirits played round my Heart, at that Moment.
     It was in vain to wish you here—it could not be.
     And now my dear Neice let me beg you to write to me as often as you can freely, every thing that can affect your Happiness is of importance to me. Mr. Allen is not yet married, but I suppose means to be, if ever this Winter.
     Mr. Thaxter according to his diffinition of Courtship is now on the third stage. He is now quite seriously engaged, and is considered as a relative in the Family. Walked last week as a near mourner to poor Mrs. Duncan’s Grave—For she is gone. The Family disorder seized her Brain. She was missing in the Evening, and found next Morning floating, a little way off one of the Wharffs. What consternation such an Event must occasin the Family, and her connections you can better conceive than I describe. She was a person of an excellent Temper, a kind Friend of a meek disposition, and I believe a very good Woman, and was grieved almost to Death when her Brother acted the like Part. Your Brother JQA in his Journal, I suppose will give you a particular account of the affair.
     Adieu my Dear Neice, may you enjoy all that satisfaction, & happiness which is insured to Right Intentions, is at all times the fervent Wish of your most Affectionate Aunt
     
      E Shaw
     
    